DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                Response to Amendment
This Office Action is in response to applicant's communication filed 23 July, 2021. The Applicant’s remarks and amendments to the claims were considered with the results that follow.
Claims 1, 2, 7, 8, 13 and 14 have been amended. 
Claims 5, 11 and 17 have been previously canceled. 
No claim has been newly added. 
As a result, claims 1-4, 6-10, 12-16 and 18-23 are now pending in this application.   
                                                              
                                                   Response to Arguments 
Applicant's remark filed 23 July, 2021 with respect to the rejections of claims 1-14 and 16-21 as amended under 35 U.S.C 103, have been considered, The Applicant’s remark and amendments to the claims were considered with the results that follow.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].

a)	At pages 13-14, Applicant argued that nowhere does Zheng discuss deduplicating at the level of a "region" of a volume. 
In response, examiner respectfully disagrees. Zheng teaches in Fig. 10 and paragraph [0053] which presents a host-accessible LUN may be apportioned into multiple volumes, each of which may be partitioned into one or more regions, wherein each region is associated with a disjoint offset range owned by an instance of the volume layer 340 executing on a node 200, wherein ownership of a region denotes that the volume layer instance manages metadata, i.e., volume metadata for the region, and paragraph [0061] teaches the volume metadata process 710 applies the region key 762 to access the dense tree 700 (i.e., top level 800) of an appropriate region as determined from the parameters derived from the write request 410. Examiner correlates multiple volumes corresponding to plurality of object recipes, one or more regions corresponding to ‘one or more segments’, and offset range as ‘one or more slice recipes’, and volume metadata as fingerprint, wherein examiner further correlates metadata identifying region can be interpreted as fingerprints corresponding to segments. Examiner notes in the light of the Applicant’s specification paragraph may explain that segments can be about 
b)	At pages 14-16, Applicant argued that it is not clear how or why hashing Zheng's "region" of a volume would provide faster access for reading and writing data or reducing workload.
In response, examiner respectfully disagrees. Zheng teaches  in Fig. 10 and paragraph [0053], which presents a host-accessible LUN may be apportioned into multiple volumes, each of which may be partitioned into one or more regions, wherein each region is associated with a disjoint offset range owned by an instance of the volume layer 340 executing on a node 200, wherein ownership of a region denotes that the volume layer instance manages metadata, i.e., volume metadata for the region, and Para [0061] teaches the volume metadata process 710 applies the region key 762 to access the dense tree 700 (i.e., top level 800) of an appropriate region as determined from the parameters derived from the write request 410. Examiner correlates multiple volumes as plurality of object recipes, one or more regions as ‘one or more segment’, and offset range as ‘one or more slice recipes’, and volume metadata as fingerprint, wherein examiner further correlates metadata which is considered as fingerprint that identifying region as corresponding to segments. 
Examiner further mentions that Zheng teaches data structure as mentioned in the Applicant’s invention at paragraph [0038] which presents the extent store layer 350 is responsible for performing de-duplication and compression on the extents prior to 
On the other hand, in paragraph [0007] of Rande teaches a cloud storage appliance generates multiple fingerprints of a data chunk, wherein each of the fingerprints is associated with a different region of the data chunk, and the cloud storage appliance identifies multiple reference chunks based on the plurality of fingerprints, where each of the identified reference chunks is associated with one of the generated fingerprints, and it further generates a bitmap for each reference chunk, where each bit in the bitmap having a predetermined state represents a region of the data chunk that has a high probability of matching a portion of the reference chunk.  The cloud storage appliance then generates multiple reference chunk pairs by combining reference chunks, and paragraph [0059] further teaches matching fingerprints represent matching data, for example, a fingerprint function is a hash function. Examiner correlated identified reference chunks corresponding to respective segment. 
Zheng’s data replication process in the clustered network can be performed by leveraging global deduplication of the cluster to avoid copying duplicate data from the source to the destination Zheng was introduced to teach the functions of replication 
c)	At pages 16-18, Applicant argued that Zheng fails to disclose transmitting from the first source worker node to the first destination worker node each of one or more slice recipes referenced by a first object recipe corresponding to the first object. 
In response, examiner respectfully disagrees. Zheng teaches in paragraph [0079], which details the copy of the data on the destination is synchronized with the data received at the source, the replication layer 315 of the source may create a snapshot S1 of the data that is copied to the destination for use as a baseline snapshot D1 at the destination, and new data received at the source that differs from the baseline snapshot S1 are transmitted and copied to the destination and Para [0081] teaches the replication processes 1430a,b of the source and destination nodes negotiate to establish a mapping of name-to-data when transferring data (i.e., an extent) between the clusters, for example the name is the extent key for the extent, such that the negotiated mapping 
In response to Applicant's assertion for the dependent claims, in particular claim 3, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 13-15, 19, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ling Zheng et al. (US Patent Publication No. US 2017/0032013 A1, hereinafter referred to as “Zheng”) in view of Sandeep Ranade et al. (US Patented No: US 2012/0089775 A1, hereinafter referred to as “Ranade”), and further in view of Kaustubh Sambhaji Patil et al. (US Patented Pub. No: US 2015/0161048 A1, hereinafter referred to as “Patil”), and further in view Abhishek Rajimwale et al. (US Patent Pub. No: US 9990253 B1, hereinafter referred to as “Rajimwale”), and further in view of James A. Reimer et al. (US Patent Pub. No: US 2017/0154050 A1, hereinafter referred to as “Reimer”).
With respect to claim 1, Zheng teaches a method comprising: storing, at a source site, a plurality of object recipes corresponding to a plurality of objects at the source site that have been divided into a plurality of segments, each object recipe a host-accessible LUN may be apportioned into multiple volumes (i.e. plurality of object recipes), each of which may be partitioned into one or more regions (i.e. one or more segment), wherein each region is associated with a disjoint offset range (i.e. one or more slice recipes), i.e., a LBA range, owned by an instance of the volume layer 340 executing on a node 200, wherein ownership of a region denotes that the volume layer instance manages metadata, i.e., volume metadata (i.e. fingerprint), for the region, and Para [0061] teaches the volume metadata process 710 applies the region key 762 to access the dense tree 700 (i.e., top level 800) of an appropriate region as determined from the parameters derived from the write request 410) (i.e. metadata identifying region can be interpreted as fingerprints corresponding to segments)); 
fetching, by a first source worker node at the source site, a first task from a queue, the first task specifying replicating a first object at the source site to a destination site (see Para [0030], lines 1-3, the cluster interconnect interface 250 may include one or more ports adapted to couple the node 200 to the other nodes of the cluster 100, the Examiner interprets the cluster interconnect interface to that of a controller connected to cluster nodes and the system interconnect to that covers as fetching task from a queue of the instant application, and Para [0022] teaches the copy of the data on the destination is synchronized with the data received at the source, the source may create a snapshot of the data for use as a baseline copy at the destination. Thereafter, new data received at the source that differs from the baseline snapshot (i.e., copy) are transmitted and copied to the destination, wherein the new data may be data associated with one or more write requests (i.e., write data) (i.e. a plurality of tasks) issued by a host and directed to a logical block address range of a logical unit served by the source); 
issuing, from the first source worker node to the destination site, a first request for a first connection, the first request being received by a load balancer at the destination site and assigned to a first destination worker node (see Para [0043], the bucket mapping technique 476 ‘provides load-balancing of write operations (and, by symmetry, read operations) (i.e. issuing request received by a load balancer)’ across ‘nodes 200 of the cluster (i.e. request being received by a load balancer at the destination site)’); 
establishing the first connection between the first source and destination worker nodes (see Fig. 1, a plurality of nodes interconnected as a cluster, and Abstract, lines 1-4, a technique preserves efficiency for replication of data between a source node of a source cluster (i.e. source) and a destination node of a destination cluster (i.e. destination) of a clustered network);
determining that the destination site does not include an object same as the first object (see Para [0044]-[0045], determining if the data of the ‘existing extent (i.e. first object)’ is identical or not identical to the data of the ‘new extent 470 (i.e. destination site’s object)); and 
upon the determining, replicating the first object to the destination site by (see Para [0079], the copy of the data on the destination is synchronized with the data received at the source, the replication layer 315 of the source may create a snapshot S1 of the data that is copied to the destination for use as a baseline snapshot D1 at the destination);
transmitting from the first source worker node to the first destination worker node each of one or more slice recipes referenced by a first object recipe corresponding to the first object (see Para [0079], new data received at the source that differs from the baseline snapshot S1 are transmitted and copied to the destination and Para [0081] teaches the replication processes 1430a,b of the source and destination nodes negotiate to establish a mapping of name-to-data when transferring data (i.e., an extent) between the clusters, for example the name is the extent key for the extent, such that the negotiated mapping established by the source and destination is based on the extent key associated with the extent), 
transmitting from the first source worker node to the first destination worker node the first object recipe, copies of the first object and the first object recipe thereby now being at both the source and destination sites (see Para [0083]-[0084], when the replication bit on the source is already asserted (e.g., set), the source first sends the key to the destination before sending the extent, for example,  when the corresponding replication bits are asserted (e.g., set) for a given extent key in each ES hash table (i.e., in the source ES hash table and the destination ES hash table), the source and destination agree that the same extent key is used for the same extent between the clusters)”.

However, Ranade teaches “a message queue holding a plurality of tasks (see Para [0063], compression pipeline module 400 includes ‘multiple queues 410, 420, 430, 440 (i.e. message queue)’.  Each of snapshot stager 405, reference fetcher 415, compressor 425 and cloud file generator 425 may place data into a specific queue after operating on the data, and Para [0096] teaches each of the queues 410, 420, 430, 440 has a different maximum entry threshold, for example, queue 410 has a threshold of about 100 data chunks, queue 420 has a threshold of about 200 data chunks and queue 430 has a threshold of about 1000 data chunks), and each fingerprint mapping to a respective segment and being calculated by applying a hash to content of the respective segment (see Para [0007], a cloud storage appliance generates multiple fingerprints of a data chunk, wherein each of the fingerprints is associated with a different region of the data chunk, and the cloud storage appliance identifies multiple reference chunks based on the plurality of fingerprints, where each of the ‘identified reference chunks (i.e. respective segment)’ is associated with one of the generated fingerprints, and it further generates a bitmap for each reference chunk, where each bit in the bitmap having a predetermined state represents a region of the data chunk that has a high probability of matching a portion of the reference chunk.  The cloud storage appliance then generates multiple reference chunk pairs by combining reference chunks, and Para [0059] teaches matching fingerprints represent matching data, for example, a fingerprint function is a hash function); 
the transmitting comprising grouping each of the one or more slice recipes into a package until a size of the package reaches a threshold size (see Para [0083]-[0084], compressed ‘data chunks may be arranged into cloud files (i.e. grouping each of the one or more slice recipes into a package)’, wherein he cloud file generator than places compressed data chunks into the cloud file container until the cloud file reaches a threshold size), and upon the size of the package reaching the threshold size, transferring the package of slice recipes from the first source worker node to the first destination worker node (see Para [0149], compressed data chunks are added to the cloud file until a threshold number of compressed data chunks have been added until one of these two conditions is satisfied, and the cloud storage appliance then sends the cloud files to the storage cloud (i.e. destination worker node))”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zheng’s system for replication between the source cluster and destination cluster of clustered network, to include the teaching of Ranade’s method for storing data to and reading data from the cloud. Zheng and Ranade are in the same field of invention because all of them teach 

However Zheng and Ranade do not explicitly teaches “the plurality of objects being stored in object storage at the source site, the plurality of objects thereby being stored in a flat address space”. 
However, Patil teaches “the plurality of objects being stored in object storage at the source site, the plurality of objects thereby being stored in a flat address space (see Para [0111], when an application program reads from a disk file, the file contents are stored as one or more objects in cache memory, for example, an object storage system variable-sized data objects are stored in a flat address space rather than in a hierarchical structure)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zheng’s system for replication between the source cluster and destination cluster of clustered network with the teaching of Ranade’s method for storing data to and reading data from the cloud, to include the teaching of Patil’s method for maintaining cache coherency in a computing environment. Zheng, Ranade and Patil are in the same field of invention because all of them teach maintaining data storage system. Motivation to do so would have been obvious to one of ordinary skill in the art in order to enable utilizing a cache manager to 

However, Zheng, Ranade and Patil does not explicitly teaches “receiving at the first source worker node from the first destination worker node a list identifying at least a subset of fingerprints from the one or more slice recipes, the subset of fingerprints corresponding to segments of the first object that the first destination worker node has determined are missing at the destination site; transmitting from the first source worker node to the first destination worker node a compression region comprising compressed segments of the first object missing at the destination site”.
However, Rajimwale teaches “receiving at the first source worker node from the first destination worker node a list identifying at least a subset of fingerprints from the one or more slice recipes (see col. 6 lines 46-66, a list of fingerprints is used to indicate segment(s) associated with a data item, wherein receive a request to retrieve a data item.  Interface 202 communicates with file system 208 to identify appropriate segments stored in storage units via storage unit interface), the subset of fingerprints corresponding to segments of the first object that the first destination worker node has determined are missing at the destination site (i.e. col. 4 lines 30-52, in response to a data file to be written in storage units 108-109, segment storage engine 107 is configured to segment the data file into multiple segments according to a variety of segmentation policies or rules.  ‘Segment storage engine 107 only stores a segment in a storage unit if the segment has not been previously stored in the storage unit.  In the event that a segment has been previously stored, metadata stores information enabling the reconstruction of a file using the previously stored segment (i.e. segment in the storage unit has not been identified by the metadata recognized as ‘destination worker node has determined are missing at the destination site’));  
transmitting from the first source worker node to the first destination worker node a compression region comprising compressed segments of the first object missing at the destination site (see col. 15, lines 23-35, the archiving solutions relies on global de-duplication across the whole collection of data in order to achieve high compression, and col. 18 lines 56-67 to col. 19 lines 1-4, segment store manager does the actual work of deduplication. It packs deduplicated (unique) segments into relatively large units, compresses such units using a variation of compression algorithms, such as a Ziv-Lempel algorithm, to further compress the data, and then writes the compressed results into containers managed by container manager 905).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zheng’s system for replication between the source cluster and destination cluster of clustered network with the teaching of Ranade’s method for storing data to and reading data from the cloud, with the teaching of Patil’s method for maintaining cache coherency in a computing environment, to include the teaching of Rajimwale’s method for recovering file system in large scale data storage systems to distribute replication of an object. Zheng, Ranade, Patil and Rajimwale are in the same field of invention because all of them teach data 

Although, Zheng teaches “determining that the destination site does not include an object as the first object”. However, However, Zheng, Ranade, and Patil Rajimwale does not explicitly teaches does not explicitly teaches “object having a same name, timestamp, size, and checksum as the first object”.
However, Reimer teaches “object having a same name, timestamp, size, and checksum as the first object (see Para [0067], the COA system appends the updated content object file to the aggregated file on the ‘storage node (Examiner notes that destination site is updated and does not include the same object as first object)’ with the content of the updated content object file and metadata that includes name, the content object key, a timestamp, the size, a delete flag, an on-hold flag, a checksum, and padding)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zheng’s system for replication between the source cluster and destination cluster of clustered network with the teaching of Ranade’s method for storing data to and reading data from the cloud, with the teaching of Patil’s method for maintaining cache coherency in a computing environment, with the teaches of Rajimwale’s method for recovering file system in large 
As per claim 7, in addition to rejection of claim 1, Zheng further discloses “A system comprising: a processor-based system executed on a computer system and configured to: (Para [0027], a storage system having one or more central processing units (CPUs) 210 coupled to a memory 220).
As per claim 13, in addition to rejection to claim 1, Zheng further discloses “A computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method comprising: (Para [0100], the components and/or elements can be implemented as software encoded on a tangible (non-transitory) computer-readable medium).
Regarding claim 2, Zheng teaches fetching, by a second source worker node at the source site, a second task from the queue (see Para [0009] and Fig. 2 is a block diagram of a node, and Para [0030], lines 1-3, the cluster interconnect interface 250 may include one or more ports adapted to couple the node 200 to the other nodes of the cluster 100, the Examiner interprets the cluster interconnect interface (element 250) to that of a controller connected to cluster nodes and the System Interconnect (element 270) to that covers as fetching task from a queue of the instant application, and Para [0022] teaches the copy of the data on the destination is synchronized with the data received at the source, the source may create a snapshot of the data for use as a baseline copy at the destination. Thereafter, new data received at the source that differs from the baseline snapshot (i.e., copy) are transmitted and copied to the destination, wherein the new data may be data associated with one or more write requests (i.e., write data) (i.e. a plurality of tasks) issued by a host and directed to a logical block address range of a logical unit served by the source);
issuing, from the second source worker node to the destination site, a second request for a second connection, the second request being received by the load balancer and assigned to a second destination worker node (see Para [0043], the bucket mapping technique 476 ‘provides load-balancing of write operations (and, by symmetry, read operations) (i.e. issuing request received by a load balancer)’ across ‘nodes 200 of the cluster (i.e. request being received by a load balancer at the destination site)’); 
establishing the second connection between the second source and destination worker nodes (see Fig. 1, a plurality of nodes interconnected as a cluster, and Abstract, lines 1-4, a technique preserves efficiency for replication of data between a source node of a source cluster (i.e. source) and a destination node of a destination cluster (i.e. destination) of a clustered network); and 
the mapping may be considered valid and in effect when the source and destination agree on the association, and may be considered invalid when, e.g., the extent is deleted by either the source or destination, and the extent is considered duplicate when there is an existing mapping associated with the extent key of the extent).  

Although, Zheng teaches “fetching task from a queue at Para [0022] and [0030]”. However, Zheng’s “system interconnect 270” does not map to a “message queue”.  Zheng does not explicitly teach “a message queue”.
However, Ranade teaches “a message queue (see Para [0063], compression pipeline module 400 includes ‘multiple queues 410, 420, 430, 440 (i.e. message queue)’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zheng’s system for replication between the source cluster and destination cluster of clustered network, to include the teaching of Ranade’s method for storing data to and reading data from the cloud. Zheng and Ranade are in the same field of invention because all of them teach data replication in a cloud data storage system. Motivation to do so would have been obvious to one of ordinary skill in the art in order to provide faster access for reading and writing data process in data distribution system and reduce the workload for the queue client, as taught by Ranade.



Regarding claim 3, Zheng teaches providing a replication tool to be executed at a client device (see Para [0079], data replication in the clustered network may be performed by the replication layer), the client device not offering the cloud storage; receiving, from a user at the client, an instruction to replicate a local file on the client to the cloud storage (see Para [0003], replication of data between storage systems and, more specifically, to data replication between storage systems of different clusters and [0078], replication of data between a source node of a source cluster (i.e. source site) and a destination node of a destination cluster of a clustered (i.e. destination site) network);- 71 – and 
replicating, using the replication tool, the local file at the client to the cloud storage (see Para [0079], data replication in the clustered network may be performed by the replication layer, and new data received at the source that are transmitted and copied to the destination).

Claims 9 and 15 are substantially similar to claim 3, and therefore likewise rejected.

Regarding claim 19, Zheng, Ranade, Patil, Rajimwale and Reimer combined while the first object is being replicated to the destination site by the first source and destination worker nodes, allocating a new pair of worker nodes comprising a second source worker node at the source site and a second destination worker node at the destination site (see Zheng: Para [0022], replication of data between a source node of a source cluster ("source") and a destination node of a destination cluster ("destination") of a clustered network, and Para [0024] teaches when the corresponding replication bits are asserted (e.g., set) for a given extent key in each ES hash table (i.e., in the source ES hash table and in the destination ES hash table), the source and destination agree that the same extent key is used for the same extent between the clusters); 
fetching, by the second source worker node, a second task from the queue, the second task specifying replicating a second object at the source site to the destination site (see Zheng: Para [0030], lines 1-3, the cluster interconnect interface 250 may include one or more ports adapted to couple the node 200 to the other nodes of the cluster 100, the Examiner interprets the cluster interconnect interface to that of a controller connected to cluster nodes and the system interconnect to that covers as fetching task from a queue of the instant application, and Para [0022] teaches the copy of the data on the destination is synchronized with the data received at the source, the source may create a snapshot of the data for use as a baseline copy at the destination. Thereafter, new data received at the source that differs from the baseline snapshot (i.e., copy) are transmitted and copied to the destination, wherein the new data may be data associated with one or more write requests (i.e., write data) (i.e. a plurality of tasks) issued by a host and directed to a logical block address range of a logical unit served by the source).
issuing, from the first source worker node to the destination site, a second request for a second connection, the second request being received by the load balancer at the destination site and assigned to the second destination worker node the bucket mapping technique 476 ‘provides load-balancing of write operations (and, by symmetry, read operations) (i.e. issuing request received by a load balancer)’ across ‘nodes 200 of the cluster (i.e. request being received by a load balancer at the destination site)’);
establishing the second connection between the second source and destination worker nodes (see Zheng: Fig. 1, a plurality of nodes interconnected as a cluster, and Abstract, lines 1-4, a technique preserves efficiency for replication of data between a source node of a source cluster (i.e. source) and a destination node of a destination cluster (i.e. destination) of a clustered network); 
determining that the destination site does not include an object (see Zheng: Para [0044]-[0045], determining if the data of the ‘existing extent (i.e. object)’ is identical or not identical to the data of the ‘new extent 470 (i.e. destination site’s object)); 
upon the determining, using the second source and destination worker nodes to replicate the second object to the destination site while the first object is being replicated to the destination site using the first source and destination worker nodes (see Zheng: Para [0079], the copy of the data on the destination is synchronized with the data received at the source, the replication layer 315 of the source may create a snapshot S1 of the data that is copied to the destination for use as a baseline snapshot D1 at the destination, and new data received at the source that differs from the baseline snapshot S1 are transmitted and copied to the destination and Para [0081] teaches the replication processes 1430a,b of the source and destination nodes negotiate to establish a mapping of name-to-data when transferring data (i.e., an extent) between the clusters, for example the name is the extent key for the extent, such that the negotiated mapping established by the source and destination is based on the extent key associated with the extent);
 after completing replication of the first object to the destination site, deallocating the first source and destination worker nodes (see Zheng: Para [0097], when the new destination (prior source) recovers and comes back online, the replication relationship may be reversed such that the new source (prior destination) sends more recent extent changes (i.e., the new data) to the new destination (prior source) in accordance with the resync operation); andFiling Date: February 2, 2018 Dell EMC Docket No.: 110765.01 (DL1.220U) 
after completing replication of the second object to the destination site, deallocating the second source and destination worker nodes (see Zheng: Para [0097], when the new destination (prior source) recovers and comes back online, the replication relationship may be reversed such that the new source (prior destination) sends more recent extent changes (i.e., the new data) to the new destination (prior source) in accordance with the resync operation).
However, Ranade teaches “a message queue (see Para [0063], compression pipeline module 400 includes ‘multiple queues 410, 420, 430, 440 (i.e. message queue)’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zheng’s system for replication between the source cluster and destination cluster of clustered network, to include the teaching of Ranade’s method for storing data to and reading data from the cloud. Zheng and Ranade are in the same field of invention because all of them teach 

However, Reimer teaches “object having a same name, timestamp, size, and checksum as the first object (see Para [0067], the COA system appends the updated content object file to the aggregated file on the ‘storage node (Examiner notes that destination site is updated and does not include the same object as first object)’ with the content of the updated content object file and metadata that includes name, the content object key, a timestamp, the size, a delete flag, an on-hold flag, a checksum, and padding)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zheng’s system for replication between the source cluster and destination cluster of clustered network with the teaching of Ranade’s method for storing data to and reading data from the cloud, with the teaching of Patil’s method for maintaining cache coherency in a computing environment, with the teaches of Rajimwale’s method for recovering file system in large scale data storage systems to distribute replication of an object, to include the teaching of Reimer’s system for optimizing content object storage service for large scale content. Zheng, Ranade, Patil, Rajimwale and Reimer are in the same field of invention because all of them teach replication content object storage system. Motivation to do so would 

Claims 21 and 22 are substantially similar to claim 19, and therefore likewise rejected.
Regarding claim 20, Zheng teaches the first object recipe forms a one-to-one mapping to the first object (Fig. 10 and Para [0049], the entries, i.e., volume metadata entries 600, provide mappings from host-accessible LUN addresses, i.e., LBAs, to durable extent keys.  The various levels of the dense tree may have volume metadata entries 600 for the same offset, in which case the higher level has the newer entry and is used to service the read request).
Regarding claim 23, Zheng, Ranade, Patil, Rajimwale and Reimer combined teach “generating, by a controller, the plurality of tasks for replicating from the source to destination site (see Zheng: Para [0031], backup server can include one or more nodes configured to perform a variety of tasks related to management and implementation of backup services for deduplication system between client backup server and deduplication server); 
pushing the plurality of tasks onto the message queue (see Ranade: Para [0063], compression pipeline module 400 includes multiple queues 410, 420, 430, 440.  Each of snapshot stager 405, reference fetcher 415, compressor 425 and cloud file generator 425 may place data into a specific queue after operating on the data), the message each of the queues 410, 420, 430, 440 has a different maximum entry threshold, for example, queue 410 has a threshold of about 100 data chunks, queue 420 has a threshold of about 200 data chunks and queue 430 has a threshold of about 1000 data chunks); 
determining that the message queue is full (see Ranade: Para [0096], the stage that places data chunks into a particular queue will stop processing data chunks when the queue onto which it places data chunks fills up); and 
upon determining that the message queue is full, pausing the generating and pushing until there is space on the message queue as source worker nodes complete their tasks (see Ranade: Para [0096], the stage that places data chunks into a particular queue will stop processing data chunks when the queue onto which it places data chunks fills up, for example, snapshot stager will wait for the number of chunks at queue to drop below a threshold value before it places more data chunks onto queue) and pull new tasks from the message queue (see Ranade: Para [0063], the next stage in the compression pipeline 400 may then pull a data chunk off the queue to operate on the data chunk. The stages in the compression pipeline may append information to or remove information from data chunks that flow through the compression pipeline, for example, names of reference chunks, compression state, fingerprints, etc. may be added to the data chunks by various stages in the compression pipeline)”.  
Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, Ranade, Patil, Rajimwale and Reimer, and further in view of Puneesh .

Regarding claim 4, Zheng, Ranade, Patil, Rajimwale and Reimer teach claim 1 as above. However, Zheng, Ranade, Patil, Rajimwale and Reimer do not explicitly teaches “the establishing the first connection between the first source and destination worker nodes comprises: transmitting an authentication key from the first source worker node to the first destination worker node to authenticate the first source worker node”.
However, Chaudhry teaches” the establishing the first connection between the first source and destination worker nodes comprises: transmitting an authentication key from the first source worker node to the first destination worker node to authenticate the first source worker node (see Para [0027]-[0028], all of the communication between CAG 100 and data store 104 is encrypted via an initial ‘secure key exchange (i.e. authentication key transmission)’, and CAG 100 authenticates the data store 104 connection to validate that the data store 104 is authorized to connect to CAG 100)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zheng’s system for replication between the source cluster and destination cluster of clustered network with the teaching of Ranade’s method for storing data to and reading data from the cloud, with the teaching of Patil’s method for maintaining cache coherency in a computing environment, with the teaches of Rajimwale’s method for recovering file system in large scale data storage systems to distribute replication of an object, and with the teaching of Reimer’s storage management application for tracking information about the stored data 
Claims 10 and 16 are substantially similar to claim 4, and therefore likewise rejected.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, Ranade, Patil, Rajimwale and Reimer, and further in view of Lior et al. (US Patented No: US 2017/0199893 A1, hereinafter referred to as “ARONOVICH”).
Regarding claim 6, Zheng, Ranade, Patil, Rajimwale and Reimer teach claim 5 as above. However, Zheng, Ranade, Patil, Rajimwale and Reimer do not explicitly teaches “the first slice recipe is organized into a similarity group having other slice recipes, and during the replicating the first object, the first destination worker node does not deduplicate the first object using slice recipes outside the similarity group, thereby allowing duplicate segments of the first object to be replicated at the destination site when the duplicate segments are referenced by the slice recipes outside the similarity group”.
However, ARONOVICH teaches “the first slice recipe is organized into a similarity group having other slice recipes, and during the replicating the first object, the first destination worker node does not deduplicate the first object using slice recipes outside the similarity group, thereby allowing duplicate segments of the first object to be each slice of the deduplication metadata, includes a slice of the similarity index, and groups of digests that correspond to the representative values in the slice of the similarity index)”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zheng’s system for replication between the source cluster and destination cluster of clustered network with the teaching of Ranade’s method for storing data to and reading data from the cloud, with the teaching of Patil’s method for maintaining cache coherency in a computing environment, with the teaches of Rajimwale’s method for recovering file system in large scale data storage systems to distribute replication of an object, and with the teaching of Reimer’s storage management application for tracking information about the stored data objects., to include the teaching of ARONOVICH’s storing data deduplication metadata in a grid of processors in a computing environment. Zheng, Ranade, Patil, Rajimwale, Reimer and ARONOVICH are in the same field of invention because all of them teach object storage system. Motivation to do so would have been obvious to one of ordinary skill in the art in order to enable reducing duplicate copies of data, leaving minimal amount of redundant copies or single copy of the data, respectively in data deduplication process, as taught by ARONOVICH.
Claims 12 and 18 are substantially similar to claim 6, and therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiba; Takeru et al discloses US 2012/0066458 A1 a storage system and a data transfer method of a storage system that can achieve higher data I/O performance.
Parasnis; Archana et al discloses US 10776015 B1 limiting bandwidth usage for an asynchronous replication session in a storage system.
YAMAMOTO; Akira et al discloses US 2017/0075620 A1 a deduplication technology in a storage system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                     

                                                                                                                                               
                                                    Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        11/05/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162